—In an action, inter alia, to recover damages for professional malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated November 6, 1998, which, upon an order of the same court dated September 30, 1998, granting the defendants’ motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The doctrine of collateral estoppel, or issue preclusion, bars the relitigation of issues that have been actually litigated and necessarily decided in a prior action (see, Kaufman v Lilly & Co., 65 NY2d 449; Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65). To invoke the doctrine, the identical issue necessarily must have been decided in the prior action and be decisive of the present action, and the party to be precluded from relitigating the issue must have had a full and fair opportunity to contest the prior determination (see, Kaufman v Lilly & Co., supra, at 455; Mahl v Citibank, 234 AD2d 348; McCue v Abel, 171 AD2d 845; Langdon v WEN Mgt. Co., 147 AD2d 450).
Here, the Supreme Court properly invoked the doctrine and dismissed the complaint, as the issues decisive of the instant action actually had been litigated and necessarily decided in a *496prior action. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.